

SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of November 15, 2006,
by and among Applied Spectrum Technologies, Inc., a Delaware corporation, with
headquarters located at 936A Beachland Boulevard, Suite 13, Vero Beach, Florida
32963 (the "Company"), Ever Leader Holdings, Limited, a company incorporated
under the laws of Hong Kong SAR ("Ever Leader") and the investors listed on the
Schedule of Buyers attached hereto (individually, a "Buyer" and collectively,
the "Buyers").
 
WHEREAS:
 
A. Pursuant to an Exchange Agreement (the "Exchange Agreement"), dated as of
September 7, 2006, by and among the Company, Ever Leader KI Equity Partners III,
LLC and each of the stockholders of Ever Leader, Ever Leader will become a
wholly-owned subsidiary of the Company (the "Acquisition"). The targeted closing
date for the Acquisition is November 15, 2006, but in any event on or prior to
December 15, 2006 (the “Closing Date”). Simultaneously with the consummation of
the Acquisition, the Company shall change its name from Applied Spectrum
Technologies, Inc. to Benda Pharmaceuticals, Inc. All references herein to the
Company after consummation of the Acquisition shall be deemed to be references
to Benda Pharmaceutical Inc.
 
B. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506 of
Regulation D ("Regulation D") as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the 1933 Act.
 
C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of Units set
forth opposite such Buyer's name in column (3) on the Schedule of Buyers
attached hereto (which aggregate number for all Buyers shall be 480. As used
herein, a "Unit" shall consist of 54,087 shares (the shares of the Common Stock
to be issued hereunder, the "Common Shares") of the Company's common stock, par
value $0.001 per share (the "Common Stock") (the shares of Common Stock to be
issued hereunder, the "Common Shares") and (ii) warrants, in substantially the
form attached hereto as Exhibit A (the "Warrants"), to acquire up to 54,087
additional shares of Common Stock (as exercised, collectively, the " Warrant
Shares").
 
D. Contemporaneously with the Closing, the parties hereto will execute and
deliver a Registration Rights Agreement, substantially in the form attached
hereto as Exhibit B (the "Registration Rights Agreement"), pursuant to which the
Company will agree to provide certain registration rights with respect to the
Registrable Securities (as defined in the Registration Rights Agreement) under
the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.
 
E. The Units, the Common Shares, the Warrants and the Warrant Shares
collectively are referred to herein as the "Securities".
 

--------------------------------------------------------------------------------


F. The Company, Ever Leader, the Placement Agent (as defined below) and Steele
Street State Bank (the “Escrow Agent”) have entered into an Escrow Agreement in
the form attached hereto as Exhibit C (the “Escrow Agreement”) to provide for
the safekeeping of funds received (the "Escrow Funds") in connection with the
Offering. Such funds shall be held in escrow until the Closing and delivered by
the Escrow Agent on behalf of the Investors to the Company upon the satisfaction
of the Company’s closing conditions.
 
G. The Company and Computershare Trust Company, Inc. (the "Make Good Escrow
Agent") will enter into that certain Make Good Agreement by and among the
Placement Agent, the Company, its current and future subsidiaries, Ever Leader,
its direct and indirect subsidiaries, Mr. Yiqing Wan, Ms. Wei Xu and Moveup
Investments Limited in the form attached hereto as Exhibit H (the "Make Good
Agreement").
 
H. In connection with the Make Good Agreement, the Company, Ever Leader, its
direct and indirect subsidiaries, Mr. Yiqing Wan, Ms. Wei Xu, Moveup Investments
Limited the Placement Agent and the Make Good Escrow Agent will enter into that
certain Make Good Escrow Agreement in the form attached to as Exhibit I (the
"Make Good Escrow Agreement").
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1. PURCHASE AND SALE OF UNITS.
 
(a) Purchase of Units.
 
(i) Units. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 6 and 7 below, the Company shall issue and sell to each Buyer, and
each Buyer severally, but not jointly, agrees to purchase from the Company on
the Closing Date (as defined below), a number of Units as is set forth opposite
such Buyer's name in column (3) on the Schedule of Buyers.
 
(ii) Closing. The date and time of the Closing shall be 10:00 a.m., New York
City time, on the Closing Date (or such later date as is mutually agreed to by
the Company and each Buyer) after notification of satisfaction (or waiver) of
the conditions to the Closing set forth in Sections 6 and 7 below, at the
offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022.
 
(iii) Purchase Price. The aggregate purchase price for the Units to be purchased
by each such Buyer at the Closing (the "Purchase Price") shall be the amount set
forth opposite each Buyer's name in column (5) of the Schedule of Buyers. Each
Buyer shall pay $25,000 for each Unit to be purchased by such Buyer at the
Closing.
 
(b) Form of Payment. No later than five (5) Business Days prior to the Closing
Date, each Buyer shall deposit with the Escrow Agent its Purchase Price for the
Units to be sold by the Company to such Buyer, by wire transfer of immediately
available funds in accordance with the Escrow Agent's written wire instructions.
On the Closing Date, (i) the Escrow Agent shall release the Escrow Funds to the
Company in accordance with the terms of the Escrow Agreement and (ii) the
Company shall deliver to each Buyer the Common Shares and Warrants comprising
the Units (allocated in the numbers as such Buyer shall request) which such
Buyer is then purchasing hereunder duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.
 
- 2 -

--------------------------------------------------------------------------------


2. BUYER'S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:
 
(a) No Sale or Distribution. Such Buyer is acquiring the Units and the Common
Shares and Warrants comprising the Units, and upon exercise of the Warrants
(other than pursuant to a Cashless Exercise (as defined in the Warrants)) will
acquire the Warrant Shares issuable upon exercise of the Warrants, for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act and pursuant to the applicable
terms of the Transaction Documents (as defined in Section 3(b)). Such Buyer is
acquiring the Securities hereunder in the ordinary course of its business. Such
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.
 
(b) Accredited Investor Status. Such Buyer is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D.
 
(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.
 
(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer's right to
rely on the Company's representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk and is able to afford a complete loss of such investment. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.
 
(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
- 3 -

--------------------------------------------------------------------------------


(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended (or a successor rule thereto) (collectively, "Rule 144");
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person (as defined in Section 3(s)) through whom the sale is made) may
be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder. The Securities may be pledged in connection with a bona
fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(f).
 
(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Common Shares and the Warrants and, until such time as the
resale of the Warrant Shares have been registered under the 1933 Act as
contemplated by the Registration Rights Agreement, the stock certificates
representing the Warrant Shares, except as set forth below, shall bear any
legend as required by the "blue sky" laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [EXERCISABLE] HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
- 4 -

--------------------------------------------------------------------------------


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of a law firm reasonably acceptable to the Company (with Schulte Roth &
Zabel LLP being deemed acceptable), in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act, or (iii)
such holder provides the Company with reasonable assurance that the Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A. If the
Company shall fail for any reason or for no reason to issue to the holder of the
Securities within three (3) Trading Days (as defined below) (after the
occurrence of any of (i) through (iii) above, a certificate without such legend
to the holder or to issue such Securities to such holder by electronic delivery
at the applicable balance account at DTC or if the Company fails to deliver
unlegended Securities within 3 Trading Days of the Buyer's election to receive
such unlegended Securities pursuant to clause (ii) below, and if on or after
such Trading Day the holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of such Securities that the holder anticipated receiving without legend
from the Company (a "Buy-In"), then the Company shall, within three (3) Business
Days after the holder's request and in the holder's discretion, either (i) pay
cash to the holder in an amount equal to the holder's total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the "Buy-In Price"), at which point the Company's obligation to
deliver such unlegended Securities shall terminate, or (ii) promptly honor its
obligation to deliver to the holder such unlegended Securities as provided above
and pay cash to the holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price (as defined in the Warrants) on the date of
exercise.
 
(h) Validity; Enforcement. This Agreement and the Registration Rights Agreement
to which such Buyer is a party have been duly and validly authorized, executed
and delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
 
(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement to which such Buyer is a party
and the consummation by such Buyer of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.
 
- 5 -

--------------------------------------------------------------------------------


(j) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.
 
(k) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Buyer was first contacted by the
Company, the Placement Agent (as defined below) or any other Person regarding
this investment in the Company neither the Buyer nor any Affiliate of such Buyer
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Buyer's investments or trading or information
concerning such Buyer's investments and (z) is subject to such Buyer's review or
input concerning such Affiliate's investments or trading (collectively, "Trading
Affiliates") has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Buyer or Trading Affiliate, effected
or agreed to effect any transactions in the securities of the Company. Such
Buyer hereby covenants and agrees not to, and shall cause its Trading Affiliates
not to, engage, directly or indirectly, in any transactions in the securities of
the Company or involving the Company's securities during the period from the
date hereof until such time as (i) the transactions contemplated by this
Agreement are first publicly announced as described in Section 4(i) hereof or
(ii) this Agreement is terminated in full pursuant to Section 8 hereof.
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to each of the Buyers that, as of the date hereof and as of the Closing
Date as follows (which representations and warranties shall be deemed to apply,
as appropriate, to each subsidiary of the Company, including, without
limitation, Ever Leader assuming that the Acquisition has been consummated as of
the date hereof):
 
(a) Organization and Qualification. The Company and its "Subsidiaries" (which
for purposes of this Agreement means any joint venture or any entity in which
the Company, directly or indirectly, owns any of the capital stock or holds an
equity or similar interest are entities duly organized and validly existing and,
to the extent legally applicable, in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and to the extent legally applicable, is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
reasonably be expected to reasonably be expected to have a Material Adverse
Effect. As used in this Agreement, "Material Adverse Effect" means any material
adverse effect on the business, properties, assets, operations, results of
operations, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries, taken as a whole, or on the transactions contemplated hereby
and the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform its obligations under the Transaction Documents (as
defined below). The Company has no Subsidiaries except as set forth on Schedule
3(a).
 
- 6 -

--------------------------------------------------------------------------------


(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement, Escrow Agreement, the
Irrevocable Transfer Agent Instructions (as defined in Section 5(b)), the
Warrants, the Make Good Agreement, the Make Good Escrow Agreement and each of
the other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Transaction
Documents") and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Units and the Common
Share and the Warrants comprising the Units, the reservation for issuance and
the issuance of the Common Shares and the reservation for issuance and issuance
of Warrant Shares issuable upon exercise of the Warrants have been duly
authorized by the Company's Board of Directors and other than as set forth in
Section 3(e), no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders. This Agreement and the
other Transaction Documents of even date herewith have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.
 
(c) Issuance of Securities. The issuance of the Units and the Common Shares and
Warrants comprising the Units, are duly authorized and upon issuance in
accordance with the terms of the Transaction Documents shall be free from all
taxes, liens and charges with respect to the issue thereof. As of the Closing, a
number of shares of Common Stock shall have been duly authorized and reserved
for issuance which equals or exceeds the sum of (i) 100% of the number of Common
Shares issued hereunder and (ii) 150% of the maximum number of shares of Common
Stock issuable upon exercise of the Warrants. Upon exercise in accordance with
the Warrants, the Warrant Shares will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. Assuming the accuracy of each
of the representations and warranties set forth in Section 2 of this Agreement,
the offer and issuance by the Company of the Securities is exempt from
registration under the 1933 Act.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Units and the Common Shares and Warrants which comprise such Units and
reservation for issuance and issuance of the Warrant Shares) will not (i) result
in a violation of any certificate of incorporation, certificate of formation,
any certificate of designations or other constituent documents of the Company or
any of its Subsidiaries, any capital stock of the Company or any of its
Subsidiaries or bylaws of the Company or any of its Subsidiaries or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) in any respect under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the National
Association of Securities Dealer's OTC Bulletin Board (the "Principal Market"))
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected, except in
the case of clauses (ii) and (iii) above, to the extent that such violations
conflict, default or right would not reasonably be expected to have a Material
Adverse Effect.
 
- 7 -

--------------------------------------------------------------------------------


(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof, except
for the filing with the SEC of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement (which is not
required to be filed before the Closing). The Company and its Subsidiaries are
unaware of any facts or circumstances that might prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence. The Company is not in violation of the listing
requirements of the Principal Market and has no knowledge of any facts that
would reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future.
 
(f) Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) an "affiliate" of the Company or any of its
Subsidiaries (as defined in Rule 144 of the 1933 Act) or (iii) to the knowledge
of the Company, a "beneficial owner" of more than 10% of the shares of Common
Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the "1934 Act")). The Company further acknowledges that no
Buyer is acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer's purchase of the Securities. The Company
further represents to each Buyer that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.
 
(g) No General Solicitation; Placement Agent's Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or brokers' commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby. The Company acknowledges that Ever
Leader and the Company have engaged Keating Securities, LLC as placement agent
(the "Placement Agent") in connection with the sale of the Securities. Other
than the Placement Agent and as set forth on Schedule 3(g), neither the Company
nor Ever Leader nor any of its Subsidiaries has engaged any placement agent or
other agent in connection with the sale of the Securities.
 
- 8 -

--------------------------------------------------------------------------------


(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated. None of the Company, its
Subsidiaries, their affiliates and any Person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of any of the Securities under the 1933 Act or cause the offering
of the Securities to be integrated with other offerings.
 
(i) Dilutive Effect. The Company understands and acknowledges that the number of
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances. The Company further acknowledges that its obligation to issue the
Warrant Shares upon exercise of the Warrants in accordance with this Agreement
and the Warrants is, in each case, absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.
 
(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation (as defined in
Section 3(r)) or the laws of the state of its incorporation which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company's issuance of the
Securities and any Buyer's ownership of the Securities. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.
 
- 9 -

--------------------------------------------------------------------------------


(k) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the "SEC Documents"). The Company has delivered to
the Buyers or their respective representative true, correct and complete copies
of the SEC Documents not available on the EDGAR system. As of their respective
filing dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(d) of this Agreement or in any disclosure schedules,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made not misleading.
 
(l) Absence of Certain Changes. Since September 30, 2005, there has been no
material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries. Except as disclosed
in Schedule 3(l), since September 30, 2005, the Company has not (i) declared or
paid any dividends, (ii) sold any assets, individually or in the aggregate, in
excess of $100,000 outside of the ordinary course of business or (iii) had
capital expenditures, individually or in the aggregate, in excess of $250,000.
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so. The Company and its Subsidiaries, individually and on
a consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below). For purposes of this Section 3(l), "Insolvent"
means, with respect to any Person (as defined in Section 3(s)), (i) the present
fair saleable value of such Person's assets is less than the amount required to
pay such Person's total Indebtedness (as defined in Section 3(s)), (ii) such
Person is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
 
(m) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.
 
- 10 -

--------------------------------------------------------------------------------


(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or the Bylaws or their organizational charter or
bylaws, respectively. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company is
not in violation of any of the rules, regulations or requirements of the
Principal Market and has no knowledge of any facts or circumstances that would
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market in the foreseeable future. During the two (2) years prior to the date
hereof, (i) the Common Stock has been designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
(o) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(p) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
 
(q) Transactions With Affiliates. Except as set forth in the SEC Documents filed
at least ten (10) days prior to the date hereof, none of the officers, directors
or employees of the Company or any of its Subsidiaries is presently a party to
any transaction with the Company or any of its Subsidiaries (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company or any of its Subsidiaries, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
- 11 -

--------------------------------------------------------------------------------


(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of 150,000,000 shares of Common Stock, of which as of
the date hereof,  5,354,091 are issued and outstanding and no shares are
reserved for issuance pursuant to securities (other than the aforementioned
options, the Common Shares and the Warrants) exercisable or exchangeable for, or
convertible into, shares of Common Stock. All of such outstanding shares have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable. Except as disclosed in Schedule 3(r): (i) none of the Company's
capital stock is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except pursuant
to the Registration Rights Agreement); (vi) there are no outstanding securities
or instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or "phantom stock" plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company's or
its Subsidiaries' respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect. The Company has
furnished to the Buyers true, correct and complete copies of the Company's
Certificate of Incorporation, as amended and as in effect on the date hereof
(the "Certificate of Incorporation"), and the Company's Bylaws, as amended and
as in effect on the date hereof (the "Bylaws"), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.
 
- 12 -

--------------------------------------------------------------------------------


(s) Indebtedness and Other Contracts. Except as disclosed in Schedule 3(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect. Schedule 3(s) provides a detailed
description of the material terms of any such outstanding Indebtedness. For
purposes of this Agreement: (x) "Indebtedness" of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services,
including (without limitation) "capital leases" in accordance with generally
accepted accounting principles (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments, (D)
all obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) "Contingent Obligation" means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) "Person" means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.
 
(t) Absence of Litigation. Except as set forth in Schedule 3(t), there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Common Stock or any of the
Company's Subsidiaries or any of the Company's or its Subsidiaries' officers or
directors.
 
- 13 -

--------------------------------------------------------------------------------


(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
 
(v) Employee Relations.
 
(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their employees are good. No
executive officer of the Company or any of its Subsidiaries (as defined in Rule
501(f) of the 1933 Act) has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer's employment with the Company or any such Subsidiary. No
executive officer of the Company or any of its Subsidiaries, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.
 
(ii) The Company and its Subsidiaries, to their knowledge, are in compliance
with all federal, state, local and foreign laws and regulations respecting
labor, employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
(w) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 3(w) or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.
Any real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.
 
- 14 -

--------------------------------------------------------------------------------


(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, service marks and all
applications and registrations therefor, trade names, patents, patent rights,
copyrights, original works of authorship, inventions, trade secrets and other
intellectual property rights ("Intellectual Property Rights") necessary to
conduct their respective businesses as now conducted. None of the Company's
registered, or applied for, Intellectual Property Rights have expired or
terminated or have been abandoned, or are expected to expire or terminate or
expected to be abandoned, within three years from the date of this Agreement.
The Company does not have any knowledge of any infringement by the Company or
its Subsidiaries of Intellectual Property Rights of others. There is no claim,
action or proceeding being made or brought, or to the knowledge of the Company,
being threatened, against the Company or its Subsidiaries regarding its
Intellectual Property Rights. Neither the Company nor any of its Subsidiaries is
aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.
 
(y) Environmental Laws. The Company and its Subsidiaries, to their knowledge,
(i) are in compliance with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (i), (ii)
and (iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. The term
"Environmental Laws" means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, "Hazardous Materials") into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
(aa) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.
 
- 15 -

--------------------------------------------------------------------------------


(bb) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company's management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. During the twelve months prior to the date hereof
neither the Company nor any of its Subsidiaries have received any notice or
correspondence from any accountant relating to any potential material weakness
in any part of the system of internal accounting controls of the Company or any
of its Subsidiaries.
 
(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
 
(dd) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an "investment company," a company
controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of 1940, as amended.
 
(ee) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.
 
(ff) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than the Placement Agent, sold, bid for, purchased, or
paid any compensation for soliciting purchases of, any of the Securities, or
(iii) other than the Placement Agent, paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.
 
- 16 -

--------------------------------------------------------------------------------


(gg) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information. The Company understands and confirms
that each of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Buyers
regarding the Company or any of its Subsidiaries, their business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.
 
(hh) Acknowledgement Regarding Buyers' Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, but subject to
compliance by the Buyers with applicable law and the provisions of Section 2(k)
hereto, it is understood and acknowledged by the Company (i) that none of the
Buyers have been asked by the Company or its Subsidiaries to agree, nor has any
Buyer agreed with the Company or its Subsidiaries, to desist from purchasing or
selling, long and/or short, securities of the Company, or "derivative"
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) that past or future open market or other
transactions by any Buyer, including, without limitation, short sales or
"derivative" transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company's
publicly-traded securities; (iii) that any Buyer, and counter parties in
"derivative" transactions to which any such Buyer is a party, directly or
indirectly, presently may have a "short" position in the Common Stock, and (iv)
that each Buyer shall not be deemed to have any affiliation with or control over
any arm's length counter-party in any "derivative" transaction. The Company
further understands and acknowledges that (a) one or more Buyers may engage in
hedging and/or trading activities at various times during the period that the
Securities are outstanding, including, without limitation, during the periods
that the value of the Warrant Shares deliverable with respect to Securities are
being determined and (b) such hedging and/or trading activities (if any) could
reduce the value of the existing stockholders' equity interests in the Company
at and after the time that the hedging and/or trading activities are being
conducted.
 
(ii) U.S. Real Property Holding Corporation. The Company is not, nor has it ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon any Buyer's request.
 
(jj) Representations Incorporated by Reference. In addition to the
representations and warranties otherwise set forth herein, all representations
and warranties of the Company and Ever Leader contained in (i) that certain
Placement Agreement dated as of October 17, 2006, by and among the Company, Ever
Leader and Keating Securities, LLC and (ii) the Exchange Agreement are hereby
incorporated by reference for the benefit of the Buyers as if such
representations and warranties were repeated herein and addressed to the Buyers.
 
- 17 -

--------------------------------------------------------------------------------


(kk) Exchange Agreement. The Exchange Agreement has not been amended in any way
and no provisions thereof have been waived.
 
4. COVENANTS.
 
(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
"Blue Sky" laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or "Blue Sky" laws of the states of the United
States following the Closing Date.
 
(c) Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all the Common Shares and Warrant
Shares and none of the Warrants is outstanding, (the "Reporting Period"), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the 1934 Act, and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would permit such termination.
 
(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities as set forth on Schedule 4(d), and not for any other purposes.
 
(e) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports and
Quarterly Reports on Form 10-K, 10-KSB, 10-Q or 10-QSB, any interim reports or
any consolidated balance sheets, income statements, stockholders' equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same day as the
release thereof, facsimile or e-mailed copies of all press releases issued by
the Company or any of its Subsidiaries, and (iii) copies of any notices and
other information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders. As used herein, "Business Day" means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.
 
- 18 -

--------------------------------------------------------------------------------


(f) Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed (subject to official notice of issuance)
and shall maintain, in accordance with the Warrants, such listing of all
Registrable Securities from time to time issuable under the terms of the
Transaction Documents. The Company shall maintain the Common Stocks'
authorization for quotation on the Principal Market. Neither the Company nor any
of its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f).
 
(g) Fees. The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or broker's commissions relating to or
arising out of the transactions contemplated hereby, including, without
limitation, any fees payable to the Placement Agent. The Company and Ever Leader
shall pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney's fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
 
(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) hereof; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(f) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.
 
- 19 -

--------------------------------------------------------------------------------


(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the first Business Day following the Closing Date,
the Company shall issue a press release and file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents and the Exchange Agreement in the form required by the 1934 Act and
attaching the material Transaction Documents (including, without limitation,
this Agreement, the form of Warrant, the form of Escrow Agreement, the form of
Make Good Agreement, the form of Make Good Escrow Agreement and the form of the
Registration Rights Agreement and such financial statements and other
information as required in connection with the Exchange Agreement) as exhibits
to such filing (including all attachments, the "8-K Filing"). From and after the
filing of the 8-K Filing with the SEC, no Buyer shall be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or agents
that is not disclosed in the 8-K Filing. The Company shall not, and shall cause
each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide any Buyer with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the filing of the 8-K Filing with the SEC without the express written
consent of such Buyer. If a Buyer has, or believes it has, received any such
material, nonpublic information regarding the Company or any of its
Subsidiaries, it shall provide the Company with written notice thereof. The
Company shall, within five (5) Trading Days (as defined in the Warrants) of
receipt of such notice, make public disclosure of such material, nonpublic
information. In the event of a breach of the foregoing covenant by the Company,
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents. No Buyer shall have any liability to the Company, its Subsidiaries,
or any of its or their respective officers, directors, employees, stockholders
or agents for any such disclosure. Subject to the foregoing, neither the
Company, its Subsidiaries nor any Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
any applicable Buyer, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of such Buyer in any filing, announcement,
release or otherwise, unless required by law.
 
(j) Variable Securities; Dilutive Issuances. So long as any Buyer beneficially
owns any Warrants, the Company will not issue any other securities that would
cause a breach or default under the Warrants. For so long as any Warrants remain
outstanding, the Company shall not, in any manner, issue or sell any rights,
warrants or options to subscribe for or purchase Common Stock or directly or
indirectly convertible into or exchangeable or exercisable for Common Stock at a
price which varies or may vary with the market price of the Common Stock,
including by way of one or more reset(s) to any fixed price unless the
conversion, exchange or exercise price of any such security cannot be less than
the then applicable Exercise Price (as defined in the Warrants) with respect to
the Common Stock into which any Warrant is exercisable. For so long as any
Warrants remain outstanding, the Company shall not, in any manner, enter into or
affect any Dilutive Issuances (as defined in the Warrants) if the effect of such
Dilutive Issuance is to cause the Company to be required to issue upon exercise
of any Warrant any shares of Common Stock in excess of that number of shares of
Common Stock which the Company may issue upon exercise of the Warrants without
breaching the Company's obligations under the rules or regulations of the
Principal Market.
 
- 20 -

--------------------------------------------------------------------------------


(k) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall not be party to any Fundamental Transaction (as defined in the
Warrants) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Warrants.
 
(l) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
(i) 100% of the number of Common Shares issuable hereunder and (ii) 150% of the
maximum number of shares of Common Stock issuable upon exercise of the Warrants
issued at the Closing (without taking into account any limitations on the
exercise of the Warrants set forth in the Warrants).
 
(m) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
(n) Additional Issuances of Securities.
 
(i) For purposes of this Section 4(n), the following definitions shall apply.
 
(1) "Convertible Securities" means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
 
(2) "Options" means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
(3) "Common Stock Equivalents" means, collectively, Options and Convertible
Securities.
 
(ii) From the date hereof until the date that is one hundred and eighty (180)
Trading Days (as defined in the Warrants) following the Effective Date (as
defined in the Registration Rights Agreement) (the "Trigger Date"), the Company
will not, directly or indirectly, file any registration statement with the SEC
other than the Registration Statement (as defined in the Registration Rights
Agreement). From the date hereof until the Trigger Date, the Company will not,
directly or indirectly, offer, sell, grant any option to purchase, or otherwise
dispose of (or announce any offer, sale, grant or any option to purchase or
other disposition of) any of its or its Subsidiaries' equity or equity
equivalent securities, including without limitation any debt, preferred stock or
other instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a "Subsequent Placement").
 
(iii) From the Trigger Date until the second anniversary of the Closing Date,
the Company will not, directly or indirectly, effect any Subsequent Placement
unless the Company shall have first complied with this Section 4(n)(iii). 
 
- 21 -

--------------------------------------------------------------------------------


(1) The Company shall deliver to each Buyer an irrevocable written notice
(the "Offer Notice") of any proposed or intended issuance or sale or exchange
(the "Offer") of the securities being offered (the "Offered Securities") in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Buyers the Offered Securities, allocated among such Buyers (a) based on
such Buyer's pro rata portion of the number of Common Shares purchased hereunder
(the "Basic Amount"), and (b) with respect to each Buyer that elects to purchase
its Basic Amount, any additional portion of the Offered Securities attributable
to the Basic Amounts of other Buyers as such Buyer shall indicate it will
purchase or acquire should the other Buyers subscribe for less than their Basic
Amounts (the "Undersubscription Amount"), which process shall be repeated until
the Buyers shall have an opportunity to subscribe for any remaining
Undersubscription Amount.
 
(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the tenth (10th) Business Day after
such Buyer's receipt of the Offer Notice (the "Offer Period"), setting forth the
portion of such Buyer's Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the "Notice of Acceptance"); provided, however, that such Buyers may not
accept an Offer by electing to purchase less than 5% of the Offered Securities
on an aggregate basis. If the Basic Amounts subscribed for by all Buyers are
less than the total of all of the Basic Amounts, then each Buyer who has set
forth an Undersubscription Amount in its Notice of Acceptance shall be entitled
to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the "Available
Undersubscription Amount"), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary.
 
(3) The Company shall have fifteen (15) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the "Refused Securities"), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.
 
- 22 -

--------------------------------------------------------------------------------


(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(n)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(n)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(n)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities. In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyers in accordance with Section 4(n)(iii)(1) above.
 
(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
4(p)(iii)(3) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer. Notwithstanding anything to the contrary contained in
this Agreement, if the Company does not consummate the closing of the issuance,
sale or exchange of all or less than all of the Refused Securities within
fifteen (15) Business Days of the expiration of the Offer Period, the Company
shall issue to the Buyers the number or amount of Offered Securities specified
in the Notices of Acceptance, as reduced pursuant to Section 4(n)(iii)(4) above
if the Buyers have so elected, upon the terms and conditions specified in the
Offer. The purchase by the Buyers of any Offered Securities is subject in all
cases to the preparation, execution and delivery by the Company and the Buyers
of a purchase agreement relating to such Offered Securities reasonably
satisfactory in form and substance to the Buyers and their respective counsel.
 
(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(o)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.
 
(7) The Company and the Buyers agree that if any Buyer elects to participate in
the Offer, (x) neither the Subsequent Placement Agreement with respect to such
Offer nor any other transaction documents related thereto (collectively, the
"Subsequent Placement Documents") shall include any term or provisions whereby
any Buyer shall be required to agree to any restrictions in trading as to any
securities of the Company owned by such Buyer prior to such Subsequent
Placement, and (y) any registration rights set forth in such Subsequent
Placement Documents shall be similar in all material respects to the
registration rights contained in the Registration Rights Agreement.
 
- 23 -

--------------------------------------------------------------------------------


(8) Notwithstanding anything to the contrary in this Section 4(o) and unless
otherwise agreed to by the Buyers, the Company shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Buyers will not be in
possession of material non-public information, by the fifteen (15th) Business
Day following delivery of the Offer Notice. If by the fifteen (15th) following
delivery of the Offer Notice no public disclosure regarding a transaction with
respect to the Offered Securities has been made, and no notice regarding the
abandonment of such transaction has been received by the Buyers, such
transaction shall be deemed to have been abandoned and the Buyers shall not be
deemed to be in possession of any material, non-public information with respect
to the Company. Should the Company decide to pursue such transaction with
respect to the Offered Securities, the Company shall provide each Buyer with
another Offer Notice and each Buyer will again have the right of participation
set forth in this Section 4(n)(iii). The Company shall not be permitted to
deliver more than one such Offer Notice to the Buyers in any 60 day period.
 
(iv) The restrictions contained in subsections (ii) and (iii) of this Section
4(n) shall not apply in connection with the issuance of any Excluded Securities
(as defined in the Warrants).
 
(o) Exchange Agreement. Neither the Company nor Ever Leader may amend or waive
any provision of the Exchange Agreement without the consent of the Buyers
holding at least a majority of the number of Registrable Securities issued and
issuable hereunder.
 
(p) D&O Insurance; Corporate Governance. As soon as practicable, but in no event
later than 90 days after the Closing Date, the Company shall (i) obtain
directors and officers insurance coverage for its directors and officers in
coverage and amounts determined reasonably sufficient by the Company's Board of
Directors, consistent with other similarly situated companies in the same
industry and (ii) institute corporate governance procedures necessary to effect
the listing of the Company's Common Stock on The NASDAQ Capital Market.
 
(q) Listing on The NASDAQ Capital Market. As soon as practicable, but in no
event later than 120 days after the Closing Date, the Company shall file a
listing application with The NASDAQ Capital Market with respect to the Company's
Common Stock and all of the Registrable Securities, and the Company shall use
its best efforts to cause such securities to be listed on The NASDAQ Capital
Market as soon as practicable thereafter.
 
(r) Audited Financial Statements. On or prior to the date which is sixty (60)
days after the Closing Date (the "Audited Financial Statement Delivery
Deadline"), the Company shall deliver to the Buyers its financial statements for
the years ending December 31, 2004 and December 31, 2005, audited by Rotenberg &
Company, LP, prepared in accordance with generally accepted accounting
principles, consistently applied, during each year involved (except as may be
otherwise indicated in such financial statements or the notes thereto) and
fairly presenting in all material respects the financial position of the Company
as of the dates thereof and the results of its operations and cash flows for
each such year then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).
 
- 24 -

--------------------------------------------------------------------------------


5. REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Units and the Common Shares and the
Warrants that comprise the Units in which the Company shall record the name and
address of the Person in whose name the Units, Common Shares and Warrants have
been issued (including the name and address of each transferee) and the number
of Warrant Shares issuable upon exercise of the Warrants held by such Person.
The Company shall keep the register open and available at all times during
business hours for inspection of any Buyer or its legal representatives.
 
(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company ("DTC"), registered in the name of each Buyer or its
respective nominee(s), for the Warrant Shares issued upon exercise of the
Warrants in such amounts as specified from time to time by each Buyer to the
Company upon exercise of the Warrants in the form of Exhibit D attached hereto
(the "Irrevocable Transfer Agent Instructions"). The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to Section
2(g) hereof, will be given by the Company to its transfer agent, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents. If a Buyer effects a sale, assignment or transfer of the
Securities in accordance with Section 2(f), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Buyer, assignee or transferee, as the case may be,
without any restrictive legend.
 
(c) Breach. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5 will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section 5, that a Buyer shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.
 
- 25 -

--------------------------------------------------------------------------------


(d) Additional Relief. If the Company shall fail for any reason or for no reason
to issue to such holder unlegended certificates within three (3) Business Days
of receipt of documents necessary for the removal of legend set forth above (the
"Deadline Date"), then, in addition to all other remedies available to the
holder, if on or after the Trading Day (as defined in the Warrant) immediately
following such three Business Day period, the holder purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the holder of shares of Common Stock that the holder
anticipated receiving from the Company (a "Buy-In"), then the Company shall,
within three Business Days after the holder's request and in the holder's
discretion, either (i) pay cash to the holder in an amount equal to the holder's
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the "Buy-In Price"), at which point the Company's
obligation to deliver such certificate (and to issue such shares of Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
holder a certificate or certificates representing such shares of Common Stock
and pay cash to the holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price on the Deadline Date. "Closing Bid Price" means,
for any security as of any date, the last closing price for such security on the
Principal Market, as reported by Bloomberg, or, if the Principal Market begins
to operate on an extended hours basis and does not designate the closing bid
price then the last bid price of such security prior to 4:00:00 p.m., New York
Time, as reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing price
of such security on the principal securities exchange or trading market where
such security is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the "pink sheets" by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holder. If the Company and the holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 12 of the Warrants. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.
 
6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Units to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company's sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:
 
(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.
 
(ii) Such Buyer and each other Buyer shall have delivered to the Escrow Agent
the Purchase Price for the Units being purchased by such Buyer at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.
 
- 26 -

--------------------------------------------------------------------------------


(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and such Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.
 
(iv) Contemporaneously with the Closing, the transactions contemplated in the
Exchange Agreement shall have been consummated.
 
(v) Buyers shall have purchased Units representing not less than $10 million of
the aggregate Purchase Price.
 
7. CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Units at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer's sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:
 
(i) The Company shall have duly executed and delivered to such Buyer (i) each of
the Transaction Documents and (ii) the Common Shares (allocated in such number
as such Buyer shall request), being purchased by such Buyer at the Closing
pursuant to this Agreement, and (iii) the related Warrants (allocated in such
amounts as such Buyer shall request) being purchased by such Buyer at the
Closing pursuant to this Agreement.
 
(ii) Such Buyer shall have received the opinion of Anslow & Jaclin, LLP, Ever
Leader's outside counsel, dated as of the Closing Date, in substantially the
form of Exhibit E attached hereto.
 
(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit D attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.
 
(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity's jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within 10 days of the
Closing Date.
 
(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company's qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business, as of a date within 10 days of the Closing Date.
 
- 27 -

--------------------------------------------------------------------------------


(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) days of the Closing Date.
 
(vii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company's Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit F.
 
(viii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. Such Buyer shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by such Buyer in the form attached hereto
as Exhibit G.
 
(ix) The Company shall have delivered to such Buyer a letter from the Company's
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.
 
(x) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market, if any.
 
(xi) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.
 
(xii) The Company shall have executed and delivered to such Buyer a fully
executed copy of the Make Good Agreement and the Make Good Escrow Agreement.
 
(xiii) Each of Mr. Yiqing Wan, Ms. Wei Xu and Moveup Investments Limited shall
have entered into a Lock-Up Agreement in the form attached hereto as Exhibit J
(the "Lock-Up Agreements").
 
(xiv) Prior to the Closing, the transactions contemplated by the Exchange
Agreement shall have been consummated and none of the conditions to closing
contained in the Exchange Agreement shall have been waived or amended unless the
Buyers holding at least a majority of the number of Registrable Securities
issued and issuable hereunder shall have approved such waiver or amendment.
 
- 28 -

--------------------------------------------------------------------------------


(xv) Buyers shall have purchased Units representing not less than $10 million of
the aggregate Purchase Price.
 
(xvi) Contemporaneously with the Closing, the Company shall file with the SEC a
Current Report on Form 8-K, which shall include financial statements of the
Company and its Subsidiaries for the period ending September 30, 2006, which
have been reviewed by Rotenberg & Company, LP and have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except in the case of unaudited interim statements,
to the extent they may exclude footnotes or may be condensed or summary
statements) and which fairly present in all material respects the financial
position of the Company as of September 30, 2006 and the results of its
operations and cash flows for the period ended September 30, 2006, subject to
normal year-end audit adjustments.
 
(xvii) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.
 
8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company's or such Buyer's failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party's failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other
party; provided, however, that if this Agreement is terminated pursuant to this
Section 8, Ever Leader and the Company shall remain obligated to reimburse the
non-breaching Buyers for the expenses described in Section 4(g) above.
 
9. MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. 
 
- 29 -

--------------------------------------------------------------------------------


(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of at least a majority of the aggregate number of Registrable Securities
issued and issuable hereunder, and any amendment to this Agreement made in
conformity with the provisions of this Section 9(e) shall be binding on all
Buyers and holders of Securities as applicable. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the applicable Securities then
outstanding. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered to all of the parties to
the Transaction Documents, and the holders of the Warrants. The Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer has made any commitment or promise or has any other obligation to provide
any financing to the Company or otherwise.
 
- 30 -

--------------------------------------------------------------------------------


(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:


If to Company (prior to consummation of the transactions contemplated by the
Exchange Agreement): 


Applied Spectrum Technologies, Inc.,
936A Beachland Boulevard, Suite 13
Vero Beach, Florida 32963
Telephone: (720) 889-0131
Facsimile: (720) 889-0135
Attention:  Kevin Keating, President
 
and


If to the Company or Ever Leader (after consummation of the transactions
contemplated by the Exchange Agreement):
 
23/F, Changjiang Plaza, 1 Mingquan Lu
Wuhan 430021, P.R. China
Telephone: +1 (86 27) 8537-5532
Facsimile: +1 (86 27) 8537-5851
Attention:  Yiqing Wan


with a copy to:


Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Telephone:  (732) 409-1212
Facsimile:  (732) 577-1188
Attention:  Richard I. Anslow, Esq.


If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer's representatives as set forth on the Schedule
of Buyers,
 
- 31 -

--------------------------------------------------------------------------------


with a copy (for informational purposes only) to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
Attention: Eleazer N. Klein, Esq.
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares or the Warrants. The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the holders of at least a majority of the aggregate
number of Registrable Securities issued and issuable hereunder, including by way
of a Fundamental Transaction (unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Warrants). A Buyer may assign some or all of its rights hereunder without the
consent of the Company, in which event such assignee shall be deemed to be a
Buyer hereunder with respect to such assigned rights
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.
 
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
- 32 -

--------------------------------------------------------------------------------


(k) Indemnification. In consideration of each Buyer's execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 9(k) shall be the same as those
set forth in Section 6 of the Registration Rights Agreement.
 
(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.
 
(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
- 33 -

--------------------------------------------------------------------------------


(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
(p) Independent Nature of Buyers' Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company will not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
 
(q) Agent for Service of Process (i) Each of the Company and Ever Leader (the
"Foreign Parties") hereby irrevocably appoints National Corporate Research,
Ltd., of 225 West 34th Street, Suite 910, New York, N.Y. 10112, U.S.A. ("NCR")
as its agent for the receipt of service of process in the United States. Each
Foreign Party agrees that any document may be effectively served on it in
connection with any action, suit or proceeding in the United States by service
on its agents. Each of the Buyers consents and agrees that each Foreign Party
may, in its reasonable discretion, irrevocably appoint a substitute agent for
the receipt of service of process located within the Untied States, and that
upon such appointment, the appointment of NCR may be revoked.
 
(ii) Any document shall be deemed to have been duly served if marked for the
attention of the agent at its address as set forth in this Section 9(q) or such
other address in the United States as may be notified to the party wishing to
serve the document and (a) left at the specified address if its receipt is
acknowledged in writing; or (b) sent to the specified address by post,
registered mail return receipt requested. In the case of (a), the document will
be deemed to have been duly served when it is left and signed for. In the case
of (b), the document shall be deemed to have been duly served when received and
acknowledged.
 
- 34 -

--------------------------------------------------------------------------------


(iii) If any Foreign Party's agent at any time ceases for any reason to act as
such, such Foreign Party shall promptly appoint a replacement agent having an
address for service in the United States and shall promptly notify the each
holder of Common Shares at such time of the name and address of the replacement
agent. Failing such appointment and notification, the holders of a majority of
the Common Shares at such time shall be entitled by notice to such Foreign Party
to appoint a replacement agent to act on such Foreign Party's behalf. The
provisions of this Section 9(q) applying to service on an agent apply equally to
service on a replacement agent.
 
(r) Currency. As used herein, "Dollar", "US Dollar" and "$" each mean the lawful
money of the United States.
 
[Signature Page Follows]
 
- 35 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer, Ever Leader and the Company have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

 

 
COMPANY:
 
 
APPLIED SPECTRUM TECHNOLOGIES, INC.
 
By:  /s/ Yiqing Wan                              
Name: Yiqing Wan
Title: Vice President
 
 
EVER LEADER:
 
 
EVER LEADER HOLDINGS LIMITED
 
By: /s/ Yiqing Wan                               
Name: Yiqing Wan
Title: Chief Executive Officer
 




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
ACCELERA VENTURES LIMITED
 
Print Name of Investor(s)
     
By: /s/ Dennis Kam Thai Leong                     
Name:  Dennis Kam Thai Leong
Title:    Director
   





--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
LARS B. AHLSTROM
 
Print Name of Investor(s)
     
By: /s/ Lars B. Ahlstrom                        
Name:  Lars B. Ahlstrom
 Title:
   





--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
ANIMA S.G.R.P.A. RUBRICA - ANIMA ASIA
 
Print Name of Investor(s)
     
By: /s/ Giovanni Brambilla                          
Name:  Giovanni Brambilla
Title:    Fund Manager
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
ANIMA S.G.R.P.A. RUBRICA - ANIMA EMERGING MARKETS
 
Print Name of Investor(s)
     
By: /s/ Giovanni Brambilla                        
Name:  Giovanni Brambilla
Title:    Fund Manager
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
BANCA GESFID
 
Print Name of Investor(s)
     
By: /s/ Graziano Deli                            
Name:  Graziano Deli
Title:    Director
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JOSEPH F. BARLETTA
 
Print Name of Investor(s)
     
By: /s/ Joseph F. Barletta                                
Name:   Joseph F. Barletta
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
BH CAPITAL INVESTMENTS LP
 
Print Name of Investor(s)
     
By: /s/ Henry Brachfeld                        
Name:  Henry Brachfeld
Title:    President
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
DAVID L. DOWLER
 
Print Name of Investor(s)
     
By: /s/  David L. Dowler                   
Name:   David L. Dowler
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JODY C. DOWLING
 
Print Name of Investor(s)
     
By: /s/ Jody C. Dowling                      
Name:   Jody C. Dowling
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
EXCALIBER LIMITED PARTNERSHIP
 
Print Name of Investor(s)
     
By: /s/ William Hechter                               
Name:  William Hechter
Title:     President & General Partner
   





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
EXCALIBER LIMITED PARTNERSHIP II
 
Print Name of Investor(s)
     
By: /s/ William Hechter                              
Name:  William Hechter
Title:     President & General Partner
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
F BERDON CO LP
 
Print Name of Investor(s)
     
By: /s/ Frederick Berdon                      
Name:  Frederick Berdon, GP 
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
ELAINE P. FIELDS
 
Print Name of Investor(s)
     
By: /s/ Elaine P. Fields                         
Name:  Elaine P. Fields
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JAMES W. FULLER
 
Print Name of Investor(s)
     
By: /s/ James W. Fuller                     
Name:  James W. Fuller
Title:    
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JOSEPH W. GREALISH
 
Print Name of Investor(s)
     
By: /s/ Joseph W. Grealish                  
Name:  Joseph W. Grealish
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
DAVID AUSTIN GROSE
 
Print Name of Investor(s)
     
By: /s/David Austin Grose             
Name:  David Austin Grose
Title:    
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
HALTER POPE USX CHINA FUND
 
Print Name of Investor(s)
     
By: /s/ Stephen L. Parr                       
Name:  Stephen L. Parr
Title:    President
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
LINDA HECHTER
 
Print Name of Investor(s)
     
By: /s/ Linda Hechter                          
Name:  Linda Hechter
Title:    
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
HEDGE CAPITAL PARTNERS LLC
 
Print Name of Investor(s)
     
By: /s/ Allan Rothstein                     
Name:  Allan Rothstein  
Title:    Managing Member
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
 MARK AND STACIA HOLLMANN
 
Print Name of Investor(s)
     
By: /s/ Mark and Stacia Hollmann                         
Name:  Mark and Stacia Hollmann
Title:    
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
SCOTT C. HOLLMANN
 
Print Name of Investor(s)
     
By: /s/ Scott C. Hollmann                  
Name:  Scott C. Hollmann
Title:    
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JAYHAWK PRIVATE EQUITY FUND, L.P.
 
Print Name of Investor(s)
     
By: /s/ Michael D. Schmitz                   
Name:  Michael D. Schmitz 
Title:    CFO of GP
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JOHN K. KUPRA
 
Print Name of Investor(s)
     
By: /s/ John K. Kupra                              
Name:  John K. Kupra
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
PETER LEVY
 
Print Name of Investor(s)
     
By: /s/ Peter Levy                         
Name:  Peter Levy
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JAMES A. LAVISH
 
Print Name of Investor(s)
     
By: /s/ James A. Lavish                                   
Name:  James A. Lavish
Title:    Chief Operating Officer; Director     
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
SURESH MADAN & SARITA MADAN
 
Print Name of Investor(s)
     
By: /s/ Suresh Madan & Sarita Madan                    
Name:  Suresh Madan & Sarita Madan
Title:    
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
PAUL MASTERS IRA
 
Print Name of Investor(s)
     
By: /s/ Paul Masters                             
Name:  Paul Masters
Title:    
   





--------------------------------------------------------------------------------





IN IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
CHRISTOPHER MCCARTY & JENNIFER GREY MCCARTY 
 
Print Name of Investor(s)
     
By: /s/ Christopher McCarty & Jennifer Grey McCarty                
Name: Christopher McCarty & Jennifer Grey McCarty 
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
MCF NAVIGATOR MASTER FUND, LTD.
 
Print Name of Investor(s)
     
By: /s/ Gregory S. Curhan                     
Name:  Gregory S. Curhan
Title:    Chief Executive Officer
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
EDMUND H. MELHADO
 
Print Name of Investor(s)
     
By: /s/ Edmund H. Melhado                  
Name:  Edmund H. Melhado 
Title:    
   


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
GABRIEL MICEK 
 
Print Name of Investor(s)
     
By: /s/ Gabriel Micek                  
Name:  Gabriel Micek 
Title:    
   





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JOHN MICEK 
 
Print Name of Investor(s)
     
By: /s/ John Micek                       
Name:  John Micek 
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JORDAN MICEK 
 
Print Name of Investor(s)
     
By: /s/ Jordan Micek                  
Name:  Jordan Micek 
Title:    
   


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
MAURICE & JENNIFER MICEK 
 
Print Name of Investor(s)
     
By: /s/ Maurice & Jennifer Micek                    
Name: Maurice & Jennifer Micek 
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
PETER MICEK 
 
Print Name of Investor(s)
     
By: /s/ Peter Micek                        
Name:  Peter Micek 
Title:    
   


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
MIDSOUTH INVESTOR FUND LP
 
Print Name of Investor(s)
     
By: /s/ Lyman O. Heidtke                         
Name:  Lyman O. Heidtke
Title:    
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
NITE CAPITAL LP
 
Print Name of Investor(s)
     
By: /s/ Keith Goodman                      
Name:  Keith Goodman
Title:    Manager  
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
MICHAEL J. O’HALLORAN
 
Print Name of Investor(s)
     
By: /s/ Michael J. O’Halloran                     
Name:  Michael J. O’Halloran
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
STEPHEN B. OLORE
 
Print Name of Investor(s)
     
By: /s/ Stephen B. Olore                           
Name:  Stephen B. Olore
Title:    
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JERRY W. PETERSON
 
Print Name of Investor(s)
     
By: /s/ Jerry W. Peterson                           
Name:  Jerry W. Peterson
Title:    
   


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
POPE INVESTMENTS LLC
 
Print Name of Investor(s)
     
By: /s/ William P. Wells                               
Name:  William P. Wells
Title:     President, Manager
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
PROFESSIONAL OFFSHORE OPPORTUNITY FUND, LTD.
 
Print Name of Investor(s)
     
By: /s/ Howard Berger                     
Name:  Howard Berger
Title:    Manager  
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
STEVEN R. PURVIS
 
Print Name of Investor(s)
     
By: /s/ Steven R. Purvis                   
Name: Steven R. Purvis
Title:    
   


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
RFJM PARTNERS LLC
 
Print Name of Investor(s)
     
By: /s/ Jeffrey Markowitz                      
Name:  Jeffrey Markowitz
Title:    Managing Member
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
ROCK ASSOCIATES
 
Print Name of Investor(s)
     
By: /s/ Stuart Schapiro                       
Name:  Stuart Schapiro
Title:    Vice President
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
MARVIN ROSENFIELD
 
Print Name of Investor(s)
     
By: /s/ Marvin Rosenfield                              
Name:  Marvin Rosenfield
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
STEVEN ROTHSTEIN
 
Print Name of Investor(s)
     
By: /s/ Steven Rothstein                      
Name:   Steven Rothstein
Title:    
   





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
DON RUSSELL
 
Print Name of Investor(s)
     
By: /s/ Don Russell                        
Name:  Don Russell
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
SILVER ROCK I, LTD.
 
Print Name of Investor(s)
     
By: /s/ Ruria Salam                      
Name:  Ruria Salam
Title:    Director
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
SILICON PRAIRIE PARTNERS
 
Print Name of Investor(s)
     
By: /s/ John Micek                                      
Name:  John Micek
Title:    Managing Director
   





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
SIMGEST SPA
 
Print Name of Investor(s)
     
By: /s/ Oscar Guidetti                          
Name:  Oscar Guidetti
Title:    President
   


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
 RICHARD TODD TRUITT
 
Print Name of Investor(s)
     
By: /s/ Richard Todd Truitt                        
Name:  Richard Todd Truitt
Title:    
   





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
JONATHAN UNGER
 
Print Name of Investor(s)
     
By: /s/ Jonathan Unger                           
Name:  Jonathan Unger
Title:    
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
WHITE SAND INVESTOR GROUP
 
Print Name of Investor(s)
     
By: /s/ Elliott Donnelley II                           
Name:  Elliott Donnelley II
Title:    President; Corporate GP
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
LISA B. GORDAN & STEVEN ZELINGER
 
Print Name of Investor(s)
     
By: /s/ Lisa B. Gordan & Steven Zelinger                  
Name:  Lisa B. Gordan & Steven Zelinger 
Title:    
   

 

--------------------------------------------------------------------------------


 
SCHEDULE OF BUYERS


(1)
(2)
(3)
(4)
(5)
         
Buyer
Address and
Facsimile Number
Number of Units
Purchase Price
Legal Representative's Address and Facsimile Number

 
Accelera Ventures Limited
East Asia Chambers
P.O. Box 901
Road Town, Tortola
B.V.I.
Attention: Dennis Kam Thai Leong
Facsimile: (852) 3428 8777
Telephone: (852) 3105 2238
Residence: Hong Kong
6
$150,000
N/A
         
Lars B. Ahlstrom
3640 Partition Road
Woodside, CA 94062
Attention: Lars B. Ahlstrom
Facsimile: (650) 851-7219
Telephone: (650) 851-4016
Residence: California
1
$25,000
N/A
         
Anima S.G.R.p.A. Rubrica - Anima Asia
Via Brera, 18
Milano, MI, 20121
Italy
Attention: Giovanni Brambilla
Facsimile: 39 02 875589
Telephone: 39 02 80638320
Residence: Italy
20
$500,000
N/A
         
Anima S.G.R.p.A. Rubrica - Anima Emerging Markets
Via Brera, 18
Milano, MI, 20121
Italy
Attention: Giovanni Brambilla
Facsimile: 39 02 875589
Telephone: 39 02 80638320
Residence: Italy
12
$300,000
N/A

 

--------------------------------------------------------------------------------




(1)
(2)
(3)
(4)
(5)
         
Buyer
Address and
Facsimile Number
Number of Units
Purchase Price
Legal Representative's Address and Facsimile Number

 
Banca Gesfid
Via Adamini 10a
Casella Postale 5681
6901, CH, Lugano
Attention: Graziano Deli
Facsimile: 41 91 993 0970
Telephone: 41 91 985 7400
Residence: Switzerland
48
$1,200,000
N/A
         
Joseph F. Barletta
530 Westgate Drive
Napa, CA 94558
Attention: Joseph F. Barletta
Facsimile: (707) 256-0877
Telephone: (707) 255-0987
Residence: California
1
$25,000
N/A
         
BH Capital Investments LP
C/O Reichman International
175 Bloor Street East
South Tower, 7th Floor
Toronto, Ontario M4W 3RB
Attention: Henry Brachfeld
Facsimile: (416) 646-2673
Telephone: (416) 929-1626
Residence: Canada
8
$200,000
N/A
         
David L. Dowler
3509 Crescent Avenue
Dallas, TX 75205
Attention: David L. Dowler
Facsimile: (214) 559-0333
Telephone: (214) 559-0222
Residence: Texas
1
$25,000
N/A

 

--------------------------------------------------------------------------------



(1)
(2)
(3)
(4)
(5)
         
Buyer
Address and
Facsimile Number
Number of Units
Purchase Price
Legal Representative's Address and Facsimile Number

 
Victor J. Dowling Jr. & Jody C. Dowling
987 Hopmeadow Street
Simsbury, CT 06070
Attention: Victor J. Dowling Jr.
Facsimile: (860) 651-7174
Telephone: (860) 658-2231
Residence: Connecticut
6
$150,000
N/A
         
Excalibur Limited Partnership
33 Prince Arthur Avenue
Toronto, Ontario M5R 1B2
Attention: William Hechter
Facsimile: (416) 964-8868
Telephone: (416) 964-9077
Residence: Canada
24
$600,000
N/A
         
Excalibur Limited Partnership II
33 Prince Arthur Avenue
Toronto, Ontario M5R 1B2
Attention: William Hechter
Facsimile: (416) 964-8868
Telephone: (416) 964-9077
Residence: Canada
12
$300,000
N/A
         
F Berdon Co LP
717 Post Road, Suite 105
Scarsdale, NY 10583
Attention: Frederick Berdon
Facsimile: (914) 694-6335
Telephone: (914) 694-5857
Residence: New York
3
$75,000
N/A
         
Elaine P. Fields
200 East End Avenue, Apartment 6I
New York, NY 10128
Attention: Elaine P. Fields
Facsimile: (212) 369-5116
Telephone: (212) 289-9029
Residence: New York
2
$50,000
N/A

 

--------------------------------------------------------------------------------




(1)
(2)
(3)
(4)
(5)
         
Buyer
Address and
Facsimile Number
Number of Units
Purchase Price
Legal Representative's Address and Facsimile Number

 
James W. Fuller
2584 Filbert Street
San Francisco, CA 94123
Attention: James W. Fuller
Facsimile: (415) 977-1510
Telephone: (415) 977-1500
Residence: California
1
$25,000
N/A
         
Joseph W. Grealish
3123 Lafayette Street
Houston, TX 77005
Attention: Joseph W. Grealish
Facsimile: (713) 986-0631
Telephone: (713) 899-4238
Residence: Texas
1
$25,000
N/A
         
David Austin Grose
3327 Oak Knoll Drive
Emerald Hills, CA 94062
Attention: David Austin Grose
Facsimile:
Telephone: (650) 906-0015
Residence: California
1
$25,000
N/A
         
Halter Pope USX China Fund
5100 Poplar Avenue, Suite 805
Memphis, TN 38137
Attention: Stephen L. Parr
Facsimile: (901) 763-4229
Telephone: (901) 763-4001
Residence: Tennessee
4
$100,000
N/A
         
Linda Hechter
205 Vesta Drive
Toronto, Ontario M5P 3A1
Attention: Linda Hechter
Facsimile:
Telephone: (416) 489-5687
Residence: Canada
3
$75,000
N/A

 

--------------------------------------------------------------------------------




(1)
(2)
(3)
(4)
(5)
         
Buyer
Address and
Facsimile Number
Number of Units
Purchase Price
Legal Representative's Address and Facsimile Number

 
Hedge Capital Partners LLC
78 Cuttermill Road
Suite 370 South
Great Neck, NY 11021
Attention: Allan Rothstein
Facsimile: (516) 570-1201
Telephone: (516) 570-1200
Residence: New York
3
$75,000
N/A
         
Mark and Stacia Hollmann as Tenants by the Entirety
3865 Bird Dog Lane
Deland, FL 32724
Attention: Mark Hollmann
Facsimile: (386) 734-3343
Telephone: (386) 734-7003
Residence: Florida
1
$25,000
N/A
         
Scot C. Hollmann
301 Commerce Street, Suite 1600
Fort Worth, TX 76102
Attention: Scot C. Hollmann
Facsimile: (817) 332-4630
Telephone: (817) 332-3235
Residence: Texas
1
$25,000
N/A
         
Jayhawk Private Equity Fund, L.P.
C/O Jayhawk Capital Management, LLC
8201 Mission Road, Suite 110
Prairie Village, KS 66208
Attention: Michael D. Schmitz
Facsimile: (913) 642-8661
Telephone: (913) 642-2611
Residence: Kansas
26
$650,000
N/A
         
John K. Kopra
P.O. Box 1429
Brentwood, TN 37024
Attention: John K. Kopra
Facsimile: (615) 515-5501
Telephone: (615) 515-4401
Residence: Tennessee
1
$25,000
N/A

 

--------------------------------------------------------------------------------




(1)
(2)
(3)
(4)
(5)
         
Buyer
Address and
Facsimile Number
Number of Units
Purchase Price
Legal Representative's Address and Facsimile Number

 
Peter Levy
2176 9th Avenue
San Francisco, CA 94116
Attention: Peter Levy
Facsimile: (415) 391-5210
Telephone: (415) 564-8272
Residence: California
1
$25,000
N/A
         
LKCM Private Discipline Master Fund, SPC
301 Commerce Street, Suite 1600
Fort Worth, TX 76102
Attention: James A. Lavish
Facsimile: (817) 332-4630
Telephone: (817) 332-3235
Residence: Cayman Islands
4
$100,000
N/A
         
Suresh Madan & Sarita Madan
39 Orkney Crescent
Toronto, Ontario M9A 2T4
Attention: Suresh Madan
Facsimile: (416) 236-2331
Telephone: (416) 236-5577
Residence: Canada
2
$50,000
N/A
         
Paul Masters IRA
100 South Salem Road
Ridgefield, CT 06877
Attention: Paul Masters
Facsimile: (914) 694-6335
Telephone: (914) 694-5857
Residence: Connecticut
1
$25,000
N/A
         
Christopher McCarty & Jennifer Grey McCarty
327 Hopmeadow Street
Weatogue, CT 06089
Attention: Christopher McCarty
Telephone: (860) 651-0755
Residence: Connecticut
1
$25,000
N/A
         
MCF Navigator Master Fund, Ltd.
600 California Street, Suite 540
San Francisco, CA 94108
Attention: Gregory S. Curhan
Facsimile: (415) 568-3949
Telephone: (415) 568-3939
Residence: Cayman Islands
4
$100,000
Merriman Curhan Ford & Co. 600 California Street, 9th Floor
San Francisco, CA 94108
Attention: Christopher Aguilar

 

--------------------------------------------------------------------------------




(1)
(2)
(3)
(4)
(5)
         
Buyer
Address and
Facsimile Number
Number of Units
Purchase Price
Legal Representative's Address and Facsimile Number

 
Edmund H. Melhado
555 S. 68th Street
Boulder, CO 80303
Attention: Edmund H. Melhado
Facsimile: (303) 494-5859
Telephone: (303) 442-7136
Residence: Colorado
2
$50,000
N/A
         
Gabriel Micek
1274 Bay Laurel Drive
Menlo Park, CA 94025
Attention: John Micek
Facsimile:
Telephone: (650) 326-6271
Residence: California
1
$25,000
N/A
         
John Micek
1274 Bay Laurel Drive
Menlo Park, CA 94025
Attention: John Micek
Facsimile:
Telephone: (650) 326-6271
Residence: California
2
$50,000
N/A
         
Jordan Micek
1274 Bay Laurel Drive
Menlo Park, CA 94025
Attention: John Micek
Facsimile:
Telephone: (650) 326-6271
Residence: California
1
$25,000
N/A

 

--------------------------------------------------------------------------------




(1)
(2)
(3)
(4)
(5)
         
Buyer
Address and
Facsimile Number
Number of Units
Purchase Price
Legal Representative's Address and Facsimile Number

 
Maurice & Jennifer Micek JTWROS
1710 N. 127th Street
Omaha, NE 68154
Attention: Maurice Micek
Facsimile:
Telephone: (402) 691-0629
Residence: Nebraska
1
$25,000
N/A
         
Peter Micek
1274 Bay Laurel Drive
Menlo Park, CA 94025
Attention: John Micek
Telephone: (650) 326-6271
Residence: California
1
$25,000
N/A
         
MidSouth Investor Fund LP
1776 Peachtree St. NW, Suite 412 North
Atlanta, GA 30309
Attention: Lyman O. Heidtke
Facsimile: (615) 254-1603
Telephone: (800) 489-9290
Residence: Tennessee
12
$300,000
N/A
         
Nite Capital LP
100 East Cook Avenue, Suite 201
Libertyville, IL 60048
Attention: Keith Goodman
Facsimile: (847) 968-7648
Telephone: (847) 968-7655
Residence: Illinois
10
$250,000
N/A
         
Michael J. O'Halloran
19 Madison Road
Waltham, MA 02453
Attention: Michael J. O'Halloran
Telephone: (781) 891-7304
Residence: Massachusetts
1
$25,000
N/A
         
Stephen B. Olore
20 Bornheimer Place
Scarborough, ME 04074
Attention: Stephen B. Olore
Facsimile: (207) 253-5520
Telephone: (207) 883-4969
Residence: Maine
1
$25,000
N/A
         
Jerry W. Peterson
33 Lynn Road
Englewood, CO 80113
Attention: Jerry W. Peterson
Facsimile: (303) 781-9122
Telephone: (303) 883-5972
Residence: Colorado
2
$50,000
N/A
         
Pope Investments LLC
5100 Poplar Avenue, Suite 805
Memphis, TN 38137
Attention: William P. Wells
Facsimile: (901) 763-4229
Telephone: (901) 763-4001
Residence: Tennessee
166
$4,150,000
N/A



(1)
(2)
(3)
(4)
(5)
         
Buyer
Address and
Facsimile Number
Number of Units
Purchase Price
Legal Representative's Address and Facsimile Number

 
Professional Offshore Opportunity Fund, Ltd.
1400 Old Country Road, Suite 206
Westbury, NY 11590
Attention: Howard Berger
Facsimile: (516) 228-8083
Telephone: (516) 228-0070
Residence: British Virgin Islands
14
$350,000
N/A
         
Steven R. Purvis
112 Chelsey Court
Weatherford, TX 76087
Attention: Steven R. Purvis
Facsimile: (817) 332-4630
Telephone: (817) 596-8706
Residence: Texas
1
$25,000
N/A
         
RFJM Partners LLC
685 Fifth Avenue, 9th Floor
New York, NY 10022
Attention: Jeffrey Markowitz
Facsimile: (646) 660-9613
Telephone: (646) 660-9610
Residence: New York
2
$50,000
N/A
         
Rock Associates
41 Winged Foot Drive
Larchmont, NY 10538
Attention: Stuart Schapiro
Facsimile: (212) 758-0114
Telephone: (212) 758-8211
Residence: New York
2
$50,000
N/A
         
Marvin Rosenfield
1110 Finch Avenue West
Toronto, Ontario M35 2T2
Attention: Marvin Rosenfield
Facsimile: (416) 665-7779
Telephone: (416) 665-7778
Residence: Canada
1
$25,000
N/A

 

--------------------------------------------------------------------------------




(1)
(2)
(3)
(4)
(5)
         
Buyer
Address and
Facsimile Number
Number of Units
Purchase Price
Legal Representative's Address and Facsimile Number

 
Steven Rothstein
34 Jefferson Landing Circle
Port Jefferson, NY 11777
Attention: Steven Rothstein
Facsimile: (631) 928-1995
Telephone: (631) 928-1995
Residence: New York
1
$25,000
N/A
         
Don Russell
1 Tiftgreen Circle
Columbia, SC 29223
Attention: Don Russell
Facsimile: (803) 788-9292
Telephone: (803) 788-8817
Residence: South Carolina
1
$25,000
N/A
         
Silver Rock I, Ltd.
Nagilo Building Main Street P.O. Box 765
Road Town, Tortola
B.V.I
Attention: Ezzat Jallad
Facsimile:
Telephone: 9715 03797172
Residence: British Virgin Islands
12
$300,000
N/A
         
Silicon Prairie Partners
130 Lytton Avenue, Suite 210
Palo Alto, CA 94301
Attention: John Micek
Facsimile: (650) 462-8904
Telephone: (650) 462-8900
Residence: California
4
$100,000
N/A
         
Simgest SpA
Via Cairoli 11
40121 - Bologna
Italy
Attention: Oscar Guidetti
Facsimile: 39 0516482333
Telephone: 39 0516782311
Residence: Italy
30
$750,000
N/A

 

--------------------------------------------------------------------------------




(1)
(2)
(3)
(4)
(5)
         
Buyer
Address and
Facsimile Number
Number of Units
Purchase Price
Legal Representative's Address and Facsimile Number

 
Richard Todd Truitt
2816 Vine Street, #165
Dallas, TX 75204
Attention: Richard Todd Truitt
Facsimile: (817) 332-4630
Telephone: (817) 797-4939
Residence: Texas
1
$25,000
N/A
         
Jonathan Ungar
7 Dunham Road
Scarsdale, NY 10583
Attention: Jonathan Ungar
Facsimile:
Telephone: (914) 723-0519
Residence: New York
4
$100,000
N/A
         
White Sand Investor Group, LP
339 Collingwood Street
San Francisco, CA 94114
Attention: Elliott Donnelley II
Facsimile: (415) 840-0417
Telephone: (415) 902-8095
Residence: California
6
$150,000
N/A
         
Steven Zelinger & Lisa Gordon JTWROS
1535 Edgewood Drive
Palo Alto, CA 94303
Attention: Lisa Gordon
Facsimile: (650) 324-3902
Telephone: (650) 324-3900
Residence: California
2
$50,000
N/A

 

--------------------------------------------------------------------------------


EXHIBITS


Exhibit A
Form of Warrant
Exhibit B
Form of Registration Rights Agreement
Exhibit C
Form of Escrow Agreement
Exhibit D
Form of Irrevocable Transfer Agent Instructions
Exhibit E-1
Form of Opinion of Company’s Counsel
Exhibit E-2
Form of Opinion of Ever Leader’s Counsel
Exhibit F
Form of Secretary's Certificate
Exhibit G
Form of Officers Certificate
Exhibit H
Form of Make Good Agreement
Exhibit I
Form of Make Good Escrow Agreement
Exhibit J
Form of Lock-Up Agreement

 
SCHEDULES


Schedule 3(a)
Subsidiaries
Schedule 3(g)
Agents
Schedule 3(l)
Absence of Certain Changes
Schedule 3(r)
Equity Capitalization
Schedule 3(s)
Indebtedness and Other Contracts
Schedule 3(t)
Absence of Litigation
Schedule 3(w)
Title
Schedule 4(d)
Use of Proceeds


--------------------------------------------------------------------------------

